Considered as a whole, the charge of the court reflects that the defensive issues submitted were (a) appellant's right to defend against the deadly attack of the injured party, Valente Garza, (b) appellant's right to defend against the joint and several deadly attack of Gonzales and the injured party, (c) appellant's right to defend against the joint and several attack less than deadly of Gonzales and the injured party, and (d) appellant's right to act in defense of his brother Leon, against the joint and several unlawful attack of Gonzales and the injured party. *Page 513 
Looking to the facts, especially those shown by the testimony of the appellant, we remain convinced that appellant was accorded a full presentation of his defensive issues. The bills of exception complaining of the refusal of certain special requested charges fail to point out or request instructions upon matters not contained in the court's charge.
Appellant complains because the trial court did not respond to his request to have the jury instructed upon his right to have in his possession the knife with which the assault by him was alleged to have been committed and that the fact that he was so armed with the knife was not material.
The trial court placed no limitation upon appellant's right of self-defense by a charge on provoking the difficulty, or otherwise, and, therefore, such a charge was properly refused. Branch's P. C., Sec. 1950; Thornton v. State, 65 S.W. 1105-8. Moreover, the knife used was not shown to be such a weapon the carrying of which is unlawful.
Believing a correct conclusion was reached originally, the motion for rehearing is overruled.
Opinion approved by the Court.